Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152356 & (73)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TEREES WILLIAMS,                                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 152356
                                                                    COA: 321677
                                                                    Muskegon CC: 13-049184-CH
  FANNIE MAE, a/k/a FEDERAL NATIONAL
  MORTGAGE ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 16, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  stay is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2015
         t1020
                                                                               Clerk